Citation Nr: 0947683	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  96-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for spastic colitis 
(claimed as chronic diarrhea, gastrointestinal infection).

2.  Entitlement to service connection for viral upper 
respiratory infection (claimed as a lung disorder).

3.  Entitlement to service connection for hearing loss, right 
ear.

4.  Entitlement to service connection for mononucleosis 
(Epstein-Barr virus).

5.  Entitlement to service connection for discogenic disease 
of the lumbar spine, herniated nucleus pulposus.

6.  Entitlement to service connection for a benign tumor of 
the left jaw (claimed as tumor, left ear).

7.  Entitlement to service connection for Meniere's disease.

8.  Entitlement to service connection for a mood disorder 
(claimed as depression).

9.  Entitlement to service connection for episodes of 
hypothermia.

10.  Entitlement to service connection for residuals of 
radiation exposure (claimed as exposure to ionizing 
radiation).

11.  Entitlement to service connection for pinguecula, right 
eye.

12.  Entitlement to service connection for an enlarged 
prostate.

13.  Entitlement to service connection for skin lesions.

14.  Entitlement to an increased initial evaluation for 
septal deviation with scar (claimed as facial injury), 
currently evaluated as 10 percent disabling.

15.  Entitlement to an increased (compensable) initial 
evaluation for pinguecula, left eye.

16.  Entitlement to an increased (compensable) initial 
evaluation for service-connected hearing loss, left ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at local hearings at his RO in November 1996 and 
May 1998.  

The issues of entitlement to service connection for spastic 
colitis, discogenic disease of the lumbar spine, a benign 
tumor of the left jaw, Meniere's disease, a mood disorder, a 
disability manifested by hypothermia, pinguecula of the right 
eye and for skin lesions and entitlement to an increased 
rating for left ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  A chronic upper respiratory infection was not present 
during active duty and there is no competent evidence of 
record documenting current chronic upper respiratory 
infections.  

2.  Hearing loss in the right ear was not present during 
active duty or for years thereafter and there is no competent 
evidence linking currently existing right ear hearing loss to 
the Veteran's active duty service.  

3.  Mononucleosis and Epstein Barr virus were not present 
during active duty and there is no competent evidence of 
record linking currently existing mononucleosis or Epstein 
Barr virus to the Veteran's active duty service.  

4.  There is no competent evidence of the current existence 
of residuals of radiation exposure.  

5.  An enlarged prostate was not present during active duty 
or for many years thereafter and there is no competent 
evidence of record linking a currently existing enlarged 
prostate to the Veteran's active duty service.  

6.  The service-connected septal deviation is not manifested 
by any characteristics of disfigurement and the scar is non-
tender, well healed without any limitation of motion or 
function.  

7.  The service-connected pinguecula of the left eye is not 
productive of any impairment in vision.  


CONCLUSIONS OF LAW

1.  A chronic upper respiratory was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty service nor may right ear 
sensorineural hearing loss be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

3.  Mononucleosis and Epstein Barr virus were not incurred or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

4.  A disorder caused by radiation exposure was not incurred 
in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).

5.  An enlarged prostate was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

6.  The criteria for entitlement to a rating in excess of 10 
percent for septal deviation with scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.97, Diagnostic Code 6502 (2008).

7.  The criteria for entitlement to an initial compensable 
evaluation for pinguecula of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.84a, Diagnostic Code 6034 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations for the disabilities adjudicated by this decision 
via the discussions in June 2001, March 2004, April 2005 and 
November 2007 VCAA letters.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
have been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the June 2001, March 2004, April 
2005 and November 2007 VCAA letters and he was also provided 
with notice of the types of evidence necessary to establish 
an effective date or a disability evaluation for the issues 
on appeal by letters dated in November 2007 and May 2009.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

VA opinions with respect to the issues adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the evidence in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include the Veteran's self-reported medical 
history and VA and private medical records.  The opinions 
provide rationales for the opinions stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal which are adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

General service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system such as sensorineural 
hearing loss will also be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Entitlement to service connection for viral upper respiratory 
infection (claimed as a lung disorder).

The Board finds that service connection is not warranted for 
an upper respiratory infection claimed as a lung disorder.  

The service treatment records document that the Veteran was 
treated for upper respiratory infections in May 1963 and in 
October 1964.  The records do not indicate that upper 
respiratory infections were a chronic condition.  Clinical 
evaluation of the sinuses, lungs and chest was determined to 
be normal at the time of the August 1965 separation 
examination.  Furthermore, the Veteran denied having or ever 
having had ear, nose or throat trouble as well as chronic or 
frequent colds on the Report of Medical History he completed 
in August 1965.  

While there is competent evidence of record indicating that 
the Veteran had at least two upper respiratory infections 
during active duty, there is no competent evidence of record 
demonstrating that the Veteran currently has a chronic upper 
respiratory infection nor competent evidence linking post-
service upper respiratory infections to the Veteran's active 
duty service.  

A VA examination was conducted in December 2008.  It was 
noted that the Veteran had complaints of upper respiratory 
infections while in the military.  However, the Veteran 
reported that, post-service, he did not have any unusual lung 
infections or respiratory infections.  He reported that 
rarely, maybe once or twice per year or less, he was treated 
for colds.  He had not taken any antibiotics in the last ten 
years.  Other than mumps and a tonsillectomy as a child, he 
did not have a history of significant respiratory diseases.  
He denied an unusual cough, shortness of breath, wheezing or 
shortness of breath on exertion.  He had not been treated for 
pneumonia.  Physical examination was conducted.  Pulmonary 
function testing was referenced as being practically within 
normal limits.  There was no significant change after using 
bronchodilators.  The diagnosis was no chronic respiratory 
infection.  It was also determined that the Veteran did not 
meet the criteria for a diagnosis of obstructive sleep apnea.  
The Court has held that, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The only evidence of record which indicates that the Veteran 
had a chronic upper respiratory infection which was 
etiologically linked to active duty is the Veteran's own 
allegations.  However, as set out above, the Veteran is not 
competent to provide more than simple medical observations.  
The Veteran is not competent to provide a complex medical 
opinion regarding the etiology of a chronic respiratory 
disorder.  

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. § 
3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

There is no evidence of continuity of symptomatology from the 
time of the Veteran's active duty service to the present.  
The Veteran testified at a RO hearing in November 1996 that 
he did not have a lung condition in service and he did not 
have a lung condition at the time of the hearing.  The 
Veteran's self-reported history provided at the time of the 
December 2008 VA examination indicates that he did not have a 
chronic upper respiratory infection.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
viral upper respiratory infection (claimed as a lung 
disorder).  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to service connection for hearing loss, right 
ear.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that service connection is not warranted for 
right ear hearing loss as there is no competent evidence of 
record linking currently existing right ear hearing loss to 
the Veteran's active duty service.  

Whispered voice testing which was conducted at the time of 
the Veteran's entrance examination in September 1962 was 
determined to be 15/15 bilaterally.  In April 1963, the 
Veteran reported that he felt his hearing was not good.  
Examination revealed that the ears were okay.  A graphical 
representation of audiological testing conducted in April 
1963 was interpreted by the examiner who conducted a December 
2008 VA audiological examination as showing normal hearing 
sensitivity in the right ear.  Whispered voice testing which 
was conducted at the time of the Veteran's separation 
examination was determined to be 15/15 bilaterally.  The 
Veteran denied having or ever having had ear, nose or throat 
trouble on a Report of Medical History he completed in August 
1965.  

There is competent post-service evidence of record 
documenting right ear hearing loss for VA purposes but this 
is dated many years after the Veteran's discharge.    

An April 1992 VA clinical record reveals the Veteran was 
complaining of tinnitus left worse than right.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The pertinent impression was 
tinnitus secondary to high frequency hearing loss.  

A VA examination was conducted in August 1995.  The Veteran 
reported exposure to significant levels of noise while on 
active duty.  Since his discharge, he worked as a general 
repairman, working around air-conditioning systems as well as 
vehicle repairs.  He reported that this noise exposure was 
not out of the ordinary.  He reported significant hearing 
loss in both ears.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
15
15
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

VA audiological testing conducted in September 1996 revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

In July 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  A comment was made that the 
Veteran had a history of noise exposure for three years.  

At the time of a VA audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right.  

While there is competent evidence of record of the current 
existence of hearing loss for VA purposes, there is no 
competent evidence of record linking the currently existing 
right ear hearing loss to the Veteran's active duty service.  

A VA examination was conducted in December 2008.  It was 
noted that the Veteran complained of problems with his left 
ear in 1963.  A hearing test conducted in 1963 was 
interpreted as showing normal hearing sensitivity in the 
right ear while the left ear demonstrated a mild loss.  The 
separation examination was noted to show whispered voice 
testing of 15/15 bilaterally.  A 1992 audiogram was 
referenced as showing high frequency hearing loss 
bilaterally.  Subsequent audiograms in 1995 and 1996 were 
referenced as showing essentially the same findings.  The 
examiner noted that the Veteran attributed his hearing loss 
to a knot he had behind his left ear which then also began 
behind his right ear.  The Veteran reported that, during 
military service, he was a missile technician and then 
transitioned to heavy equipment and wheeled vehicle mechanic.  
He always wore hearing protection.  After service, he worked 
in numerous factory jobs and then in construction including 
as a mechanic and masonry work for the last two years.  He 
wore hearing protection at one of his jobs for six months but 
he didn't wear protection at any of the other jobs.  He 
denied recreational noise exposure.  Audiological testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner diagnosed mild 
sensorineural hearing loss at 2000 Hz and severe 
sensorineural hearing loss from 3000 Hz to 4000 Hz.  The 
examiner wrote that he was unaware of any causal relationship 
between knots behind the ear with sensorineural hearing loss.  
It was noted that there were no complaints regarding the 
right ear in the service treatment records.  The frequency 
specific audiogram conducted in 1963 showed excellent hearing 
sensitivity in the right ear.  Whispered voice testing was 
normal at the time of discharge in 1965.  The Veteran worked 
around loud noise after service, most of which was without 
hearing protection.  The first documentation of hearing loss 
in the right ear was 27 years after his discharge.  Based on 
this, the examiner found it less likely than not that the 
hearing loss in the right ear was attributable to military 
duty.  

The only evidence of record which links currently existing 
right ear hearing loss to the Veteran's active duty service 
is the Veteran's own allegations and testimony.  As set out 
above, while the Veteran is competent to report that he had 
hearing loss and when it began, he is not competent to 
provide an opinion on the etiology of his hearing loss.  

While the Veteran has alleged continuity of symptomatology of 
the right ear hearing loss from the time of discharge to the 
present, this allegation is an insufficient basis for a grant 
of service connection.  Testing conducted during active duty 
does not appear to demonstrate the presence of hearing loss 
for VA purposes and no health care professional has provided 
an opinion linking currently existing right ear hearing loss 
to the Veteran's active duty service based on the allegations 
of continuity of symptomatology.  

There is no competent evidence of record documenting the 
presence of right ear hearing loss for VA purposes within one 
year of the Veteran's discharge which would allow for a grant 
of service connection for sensorineural hearing loss on a 
presumptive basis.  There are no pertinent medical records 
associated with the claims file which are dated within one 
year of the Veteran's discharge.  While the Veteran is 
competent to report on the presence of a decrease in hearing 
acuity after discharge, he is not competent to provide an 
accurate determination of the extent of the hearing loss in 
Hertz without specialized training which he does not have.   

The Board does not question that the Veteran was exposed to 
noise during service.  Nevertheless, since an uncontradicted 
medical opinion indicates that his current right ear hearing 
loss disability is not related to service and there is no 
competent medical evidence linking current hearing loss to 
active duty based on the report of continuity of 
symptomatology from the time of discharge to the present, the 
preponderance of the evidence is against service connection 
for right ear hearing loss. 




Entitlement to service connection for mononucleosis (Epstein-
Barr virus).

The Board finds that service connection is not warranted for 
mononucleosis or Epstein-Barr virus.  

There is no competent evidence of record documenting the 
presence of mononucleosis or Epstein Barr in the service 
treatment records.  The service treatment records were 
negative for complaints of, diagnosis of or treatment for 
mononucleosis.  Clinical evaluation of all systems was 
determined to be normal at the time of the August 1965 
separation examination.  

The first competent evidence of the presence of mononucleosis 
is dated more than two years after the Veteran's discharge.  
Private hospitalization records dated in April 1968 
demonstrate that the Veteran presented with an illness of two 
weeks duration which was febrile in nature.  He was found to 
have evidence of sinus infection and lymphyocytosis.  It was 
felt that the Veteran had a viral illness, which may be 
mononucleosis, associated with sinusitis.  Another private 
hospitalization record dated in April 1968 includes a final 
diagnosis of probable mononucleosis.  These records do not 
reference the Veteran's military service.  

The Veteran reported on a Social Security application form 
that he was first diagnosed with Epstein Barr in April 1993.  
Epstein Barr Syndrome was referenced in a report of a VA 
mental disorders examination which was conducted in August 
1995.  It was reported that the Veteran had been recently 
diagnosed with Epstein Barr syndrome.  

In October 1995, the Veteran was informed that the Epstein 
Barr titers did not correlate well with his reported 
symptoms.  

There is no competent evidence of record linking currently 
existing mononucleosis or Epstein Barr virus to the Veteran's 
active duty service.  The Veteran testified in June 1998 that 
he was hospitalized for mononucleosis approximately one and 
one half years after discharge.  To the extent that the 
Veteran has opined he currently has mononucleosis or 
residuals, the Board finds he is not competent to provide 
such evidence.  This is not a simple diagnosis which is 
capable of lay observation.  Furthermore, the Veteran 
testified that a physician informed him that he was probably 
infected with mononucleosis while in Korea and the disease 
had lain dormant in his system.  As to that contention, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
Veteran's own testimony on the matter of what a physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.  The 
April 1968 hospitalization records indicate that the 
Veteran's illness began two weeks prior to his admission.  
There was no reference to the Veteran's military service.  

A VA examination was conducted in December 2008.  It was 
written that the Veteran had a diagnosis of possible 
mononucleosis while in the military service or soon after 
discharge from service.  He reported that he was so sick he 
was admitted to a private hospital.  The examiner noted that 
the Veteran had no history of confirmed diagnosis of 
mononucleosis.  There was no history of sickle cell disease 
or trait.  There was no history of blood transfusions or 
hepatitis or jaundice.  He reported a chronic weakness which 
was improving with current nutrition.  He denied a history of 
significant headaches.  Other than diarrhea, he did not have 
any recurrent infections, fevers or ongoing weight loss.  The 
examiner noted that, other than diarrhea and mild weakness, 
the Veteran did not have any significant complaints from 
mononucleosis.  He denied any body ache, muscle ache or joint 
pains other than chronic backache.  There were no recurrent 
attacks of mononucleosis.  Physical examination was 
conducted.  It was determined that there were no significant 
findings.  The pertinent diagnosis was residuals of suspected 
mononucleosis in the military without sequelae or ongoing 
problems.  

The December 2008 opinion weighs against the Veteran's claim 
on two levels.  The examiner was not sure if the Veteran even 
had mononucleosis and, even if the Veteran had had the 
disorder while on active duty, the examiner determined that 
there are no current residuals.  Furthermore, to the extent 
that the opinion is based on a finding that the Veteran had 
had mononucleosis during active duty, this opinion is based 
on a medical history which is not supported by the other 
evidence of record in the form of a total lack of evidence of 
mononucleosis.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

As there is no competent evidence of record linking currently 
existing mononucleosis, Epstein Barr or its residuals to 
active duty, the claim must be denied.  


Entitlement to service connection for residuals of radiation 
exposure (claimed as exposure to ionizing radiation).

A "radiation-exposed Veteran" is defined as a Veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity."  Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the 
brain; (xix) Cancer of the colon; (xx) Cancer of the lung; 
and (xxi) Cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed Veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Other claimed diseases may be considered radiogenic 
if the claimant has cited or submitted competent scientific 
or medical evidence that supports that finding.  38 C.F.R. § 
3.311(b)(4).  When it has been determined that: (1) a Veteran 
has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons; 
(2) the Veteran subsequently develops a specified radiogenic 
disease; and (3) the disease first becomes manifest 5 years 
or more after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

In April 1995, the Veteran submitted a claim of entitlement 
to compensation, in pertinent part, for radiation exposure 
which occurred in June 1964.

The Veteran has not identified a specific disability or 
disabilities which he is alleging is caused by the reported 
radiation exposure.  The Veteran did not respond to 
correspondence sent by VA in November 2007 requesting 
information on the radiation claim.  The Board notes that 
exposure to ionizing radiation, in and of itself, is not 
considered a disability for VA compensation purposes.  There 
must be evidence of a disability resulting from the exposure 
in order for a claim for service connection to be granted.  
There is no evidence supporting a finding that the Veteran's 
service involved a "radiation-risk" activity as defined in 38 
C.F.R. § 3.309(d)(3)(ii), and the Veteran may not be deemed a 
"radiation-exposed Veteran" as defined by 38 C.F.R. § 
3.309(d)(3)(i).  Furthermore, the Veteran has not been 
diagnosed with a disability listed among the diseases subject 
to presumptive service connection for a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(2), or a disability 
listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
Accordingly, the Board concludes that service connection for 
exposure to radiation is not warranted, and the claim is 
denied.

Entitlement to service connection for an enlarged prostate.

There is competent evidence of record documenting the current 
existence of an enlarged prostate.  VA clinical records and 
reports of VA examinations document the presence of the 
disorder.  The claim must be denied, however, as there is no 
competent evidence linking the currently existing enlarged 
prostate to the Veteran's active duty service.  

The Veteran testified in November 1996 that he was not 
treated during service for prostate problems.  He opined that 
the prostate problem was secondary to venereal disease he had 
during service.  No physician has ever made that link.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for enlargement of the 
prostate.  Clinical examination of the anus and rectum 
specifically including the prostate was determined to be 
normal at the time of the August 1965 separation examination.  
The first competent evidence of record documenting the 
presence of an enlarged prostate is dated many years after 
the Veteran's discharge.  A cystourethroscopy examination 
conducted in July 1995 resulted in a post-operative diagnosis 
of microhematuria and benign prostatic hypertrophy.  

There is no competent evidence of record linking the 
currently existing enlargement of the prostate to the 
Veteran's active duty service.  The only evidence of record 
which links the currently existing enlarged prostate to the 
Veteran's active duty service is the Veteran's own 
allegations and testimony.  The Board finds that the issue 
does not involve a simple medical diagnosis.  While the 
Veteran is competent to report on urological symptomatology 
he may experience, he is not competent to diagnose the cause 
of the disorder nor provide an etiology for the enlarged 
prostate.  The Veteran's opinions as to the etiology of his 
enlarged prostate are without probative value.  

There is competent medical evidence of record demonstrating 
that the currently existing enlarged prostate was not 
incurred in or aggravated by active duty.  A VA examination 
was conducted in December 2008.  It was noted that the 
Veteran was first diagnosed with benign prostatic hypertrophy 
in 1995.  Physical examination was conducted.  The diagnosis 
was benign prostatic hypertrophy.  The examiner noted that he 
could not find anywhere in the records where the Veteran had 
been treated while in the service.  The examiner was not sure 
if anything the Veteran incurred while in the service was a 
causative factor for benign prostatic hypertrophy.  

An addendum to the December 2008 VA examination report was 
prepared in March 2009.  The examiner reported that he had 
thoroughly reviewed the claims file.  Complaints of urethral 
discharge, frequency and urgency were present in the service 
treatment records.  The examiner noted this symptomatology 
was linked to sexually transmitted diseases and not to benign 
prostatic hypertrophy or prostatitis.  There were no more 
records of urinary complaints until 1995.  The examiner found 
that the Veteran had benign prostatic hypertrophy which was 
first diagnosed in 1995.  He noted that the Veteran was 
treated for urinary symptoms other than benign prostatic 
hypertrophy while on active duty.  He opined that the benign 
prostatic hypertrophy occurred after military service and was 
not related to his active duty acquisition of intracellular 
gram negative diplococcic.  The examiner opined that there is 
no relationship between the two.  

There is no continuity of symptomatology of an enlarged 
prostate from the time of discharge to the present.  The 
veteran testified that he was not treated for prostate 
problems during active duty nor has he alleged that he had 
had constant problems with his prostate from the time of 
discharge to the present.  

As there is no competent evidence of record of the presence 
of a prostate disorder during active duty and no competent 
evidence of record linking the currently existing benign 
prostatic hypertrophy to the Veteran's active duty service, 
service connection must be denied.  


General increased ratings criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that, in determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Entitlement to an increased (compensable) initial evaluation 
for pinguecula,
 left eye.

The Veteran has claimed entitlement to an initial compensable 
evaluation for pinguecula of the left eye.  This disability 
has been evaluated by analogy as non-compensably disabling 
under Diagnostic Code 6034 for pterygium.  Diagnostic Code 
6034 provides that pterygium is to be rated on loss of vision 
if any.  

The Board finds that a compensable evaluation is not 
warranted at any time during the appeal period for the 
pinguecula of the left eye.  Visual acuity evaluations have 
demonstrated that the disorder is not manifest by any loss of 
vision.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
DCs 6061 to 6079.  A disability rating for visual impairment 
is based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/50 and vision in the other eye 
is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.

The Veteran testified in November 1996 that the pinguecula of 
the left eye caused vision problems as he could not see as 
well.  His left eye became sore.  

A VA clinical record dated in November 1995 documents that 
the Veteran's vision was 20/30.

On VA examination in December 2008, the Veteran complained of 
his eyes watering in windy conditions which had been 
occurring for approximately ten years.  He also reported 
intermittent blurred vision in both eyes.  There was no 
history of ocular neoplasms.  The Veteran was not undergoing 
any ophthalmological treatment.  He had no complaints of 
incapacitation or increased rest requirements.  The Veteran's 
uncorrected left eye near visual acuity was 20/200 and 
uncorrected distance visual acuity was 20/25.  The Veteran's 
corrected left eye near visual acuity was 20/20-2 and 
corrected distance visual acuity was 20/20-3.  The diagnosis 
was pinguecula of each eye which was not affecting vision at 
the time of the examination.  The pinguecula may get inflamed 
intermittently when exposed to windy, dusty conditions or 
excessive UV light and this may be what was causing the 
Veteran's complaint of watering and irritation in the eyes 
when he was in a windy or dusty environment.  

Based on the above, the Board finds that an initial 
compensable evaluation for pinguecula of the left eye is not 
warranted.  There is no competent evidence of record 
indicating that the service-connected disability results in 
problems with the Veteran's vision to a compensable degree 
under Diagnostic Code 6034.  The Veteran is competent to 
report on the presence of blurring and tearing but he is not 
competent to provide a quantification as to the extent of his 
visual acuity (or the lack thereof).  

The Board finds that an extraschedular evaluation is not 
warranted for the service-connected pinguecula of the left 
eye.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
such that the available schedular evaluation for the service-
connected pinguecula of the left eye is inadequate.  A 
comparison between the level of severity and symptomatology 
of the eye disability with the established criteria found in 
the rating schedule under Diagnostic Code 6304, shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for the service-
connected eye disability.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
service-connected eye disability markedly impacted his 
ability to perform his job.  The evidence of record 
demonstrates that the Veteran last worked many years prior to 
the pertinent appeal period.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




Entitlement to an increased initial evaluation for septal 
deviation with scar (claimed as facial injury), currently 
evaluated as 10 percent disabling.

The Board finds that an increased rating is not warranted for 
the service-connected septal deviation with scar.  The 
disorder has been evaluated as 10 percent disabling under 
Diagnostic Code 6502.  

At the time of an August 1995 VA examination, physical 
examination of the nose revealed mild facial scarring above 
the bridge of the nose and slight deviation of the nose.  
There was good cosmetic result to the facial surgery.  There 
was no nasal tenderness.  

On VA examination in December 2008, physical examination 
revealed two surgical scars, one on the top of the nose which 
measures 4.5 centimeters in length and 2 millimeters in 
diameter.  The other scar was on the medial side of the left 
eye and measured 2.5 centimeters in length and 1 millimeter 
in width.  The Veteran reported that the scars were not 
productive of pain but did itch five or ten times in the last 
40 years.  He also reported scaling of the scar periodically 
without signs of infection, oozing or drainage.  He denied 
pain in the scar or under the scar.  Physical examination 
revealed no pain on examination of the scars.  There was no 
adherence to the underlying tissue.  Texture of the skin was 
smooth and wrinkled just like the rest of the surrounding 
skin except for a slight light-colored hyperpigmented line 
along the scar.  The scar was shiny without scaliness.  There 
was no nodularity or depression on the scar.  There was no 
evidence of tissue damage under the scar.  There were no 
signs of inflammation, edema or keloid.  There was no 
limitation of movement of the skin or underlying structures 
caused by the scar.  

Diagnostic Code 6502 provides that a 10 percent evaluation 
will be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97.  
A 10 percent evaluation is the schedular maximum available 
under this Diagnostic Code.  Thus, an increased schedular 
evaluation for deviated nasal septum under Diagnostic Code 
6502 is not possible.

The Board finds that an extraschedular evaluation is not 
warranted for the service-connected septal deviation with 
scar.  With respect to the first prong of Thun, the evidence 
in this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected septal deviation with a scar on the nose is 
inadequate.  A comparison between the level of severity and 
symptomatology of the septal deviation and the scar on the 
nose with the established criteria found in the rating 
schedule under Diagnostic Code 6502 and Diagnostic Code 7800 
et al, shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for the septal 
deviation with scar.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
service-connected sepal deviation with scar itself markedly 
impacted his ability to perform his job.  The evidence of 
record demonstrates that the Veteran last worked many years 
prior to the pertinent appeal period.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

The Veteran's septal deviation with scar can also be rated 
under the Diagnostic Codes for evaluation of scars.  

Under current Diagnostic Code 7800, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

The service-connected scar on the Veteran's nose is not 
manifested by any characteristics of disfigurement.  An 
increased rating is not warranted upon application of the 
current version of Diagnostic Code 7800.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  In the current case, there is no evidence documenting 
that the scar on the Veteran's nose is unstable.  An 
increased rating is not warranted.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  In the current case, there is no evidence of 
record indicating that the scar on the Veteran's nose is 
painful on examination.  An increased rating is not 
warranted.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.  In the current case, there is no evidence of record 
documenting that the scar on the Veteran's nose is productive 
of any limitation of motion or function.  An increased rating 
is not warranted.  

Under the criteria for evaluation of scars in effect prior to 
August 30, 2002, a 10 percent evaluation was warranted for a 
moderately disfiguring scar of the head, face, or neck.  A 30 
percent evaluation required that such a scar be severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent evaluation 
required that such a scar be completely or exceptionally 
repugnant, with deformity of one side of face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  There is no indication that the 
service-connected scar on the Veteran's nose is disfiguring.  
The Veteran has not alleged such a fact pattern and no health 
care professional as opined that the scar is disfiguring.  

A 10 percent disability evaluation was warranted for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  In the current case, there is no evidence of record 
documenting that the scar on the Veteran's nose is tender an 
painful.  An increased rating is not warranted.  

A 10 percent disability evaluation was warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  In the current case, there is no evidence documenting 
that the scar on the Veteran's nose was poorly nourished and 
subject to repeat ulceration.  An increased rating is not 
warranted.  

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect. 
38 C.F.R. § 4.118, Diagnostic Code 7805.  In the current 
case, there is no evidence of record documenting that the 
scar on the Veteran's nose is productive of any limitation of 
function or movement.  An increased rating is not warranted.  


ORDER

Entitlement to service connection for a chronic upper 
respiratory infection is not warranted.  The appeal is 
denied.  

Entitlement to service connection for hearing loss in the 
right ear is not warranted.  The appeal is denied.  

Entitlement to service connection for mononucleosis and 
Epstein Barr disease is not warranted.  The appeal is denied.

Entitlement to service connection for residuals of radiation 
exposure is not warranted.  The appeal is denied.  

Entitlement to service connection for an enlarged prostate is 
not warranted.  The appeal is denied.  

Entitlement to a compensable evaluation for septal deviation 
with nasal scar is not warranted.  The appeal is denied.  

Entitlement to a compensable evaluation for pinguecula of the 
left eye is not warranted.  The appeal is denied.  


REMAND

The Veteran has perfected an appeal of the denial of service 
connection for spastic colitis which is claimed as chronic 
diarrhea and gastrointestinal infection.  A VA examination 
was conducted in December 2008.  The pertinent diagnoses were 
chronic diarrhea with weight loss, weakness associated with 
chronic diarrhea and irritable bowel syndrome.  The examiner 
found that the Veteran had chronic diarrhea since military 
service which was consistent with irritable bowel syndrome.  
It is not apparent if the examiner had access to and had 
reviewed the Veteran's claims file.  The examiner wrote that 
there was documentation of diarrhea while in the military 
service with was intermittent as well as diagnoses of spastic 
colon and other chronic diarrhea.  Significantly, a review of 
the service treatment records indicates that they are totally 
devoid of any diagnosis of spastic colon.  Furthermore, there 
is only one reference to the presence of diarrhea in the 
service treatment records.  An April 1964 clinical record 
indicates the Veteran complained of diarrhea for two days.  
There were no further references to the presence of diarrhea 
during the remaining almost one and a half years of military 
service despite the Veteran seeking treatment for various 
other maladies.  At the time of his discharge, the Veteran 
denied having or ever having had frequent indigestion, 
intestinal trouble and rectal disease on a Report of Medical 
History he completed in August 1965.  Clinical evaluation of 
all systems was determined to be normal at the time of the 
August 1965 separation examination.  

The December 2008 VA examination report also references that 
the Veteran had diarrhea and weight loss from 145 pounds 
while joining military service to 110 pounds when he was out 
from the military when he was hospitalized.  However, the 
service treatment records demonstrate that the Veteran's 
weight increased from 118 pounds at the time of the 
enlistment examination in September 1962 to 140 pounds at the 
time of the separation examination in August 1965.  
Furthermore, it appears that the Veteran's weight loss 
occurred subsequent to his discharge.  A November 1976 VA 
clinical record indicates the Veteran reported that he had 
lost 20 pounds in six months.  Additionally, the Veteran's 
spouse testified in November 1996 that, when she married the 
Veteran he weighed 150 pounds.  Since that time, his weight 
had fallen to 113 pounds.  The Veteran was married 1972.  The 
continuity of the diarrhea symptoms are also questioned.  An 
April 1968 hospitalization record includes the annotation 
that the Veteran had diarrhea three months prior for about 
three days but in general had been in good health.  The Board 
finds that the opinion included in the report of the December 
2008 VA examination was based on an inaccurate factual 
background.  The Court has held that a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Based on the above, the 
Board finds the claims file should be returned to the 
examiner who conducted the December 2008 VA examination and 
request that an addendum be prepared which is based on a 
review of all the evidence in the claims file including the 
service treatment records.  The examiner should specifically 
be asked to address the fact that there was only one 
reference to the presence of diarrhea in the service 
treatment records and no reference to the presence of a 
spastic colon and the fact that the Veteran gained weight 
during active duty.  

The Veteran testified at a local RO hearing in November 1996 
that he was treated for food poisoning in March 1963 at a 
military hospital.  The service treatment records did not 
include such records.  The Board finds attempts should be 
made to obtain these records from the military hospital at 
Red Stone Arsenal or Huntsville, Alabama.  

The Veteran has claimed entitlement to service connection for 
a low back disorder.  At the time of an August 1995 VA 
examination, the Veteran reported that, without antecedent 
injury, he woke up one morning, bent over and couldn't 
straighten up.  He was found to have discogenic disease of 
the lumbar spine.  The Veteran has not alleged that his back 
disorder began during active duty.  The Veteran testified in 
November 1996 that he had spontaneous lumbar spine pain 
during service which was reported as joint aches.  He 
reported treatment for back problems in the 1970's.  He was 
not seen for any type of disc problems from the time of 
discharge until the 1970's.  A February 1995 VA clinical 
record includes the annotation that the Veteran had had 
chronic low back pain for three years.  In March 2005, the 
Board remanded the claim in order to afford the Veteran a VA 
examination to determine if the Veteran currently has a low 
back disorder and, if so, whether it was linked to the 
Veteran's active duty service.  A VA examination was 
conducted in December 2008.  The examiner diagnosed residuals 
of chronic low back pain status post surgery on L4-L5, 
osteoarthritis and lumbar radiculopathy in the right leg.  
Significantly, the examiner did not provide an opinion as to 
whether the low back disorder which was diagnosed was 
etiologically linked to the Veteran's active duty service.  
The report of the December 2008 VA examination is not 
responsive to the Board's March 2005 remand instructions.  An 
addendum to the examination report should be obtained to 
determine if the currently existing low back disability was 
etiologically linked to the Veteran's active duty service.  


The Veteran has claimed entitlement to service connection for 
a benign tumor behind the left ear.  He opines that the 
disorder was linked to left ear problems he experienced while 
on active duty.  There is clinical evidence of record dated 
in the 1990's documenting the Veteran seeking treatment at 
that time for recent problems.  A January 1992 VA clinical 
record includes the annotation that the Veteran complained of 
a small lump behind the left ear which had been present for 
three months.  The diagnosis was left neck nodule.  A 
September 1992 biopsy resulted in a diagnosis of unremarkable 
parotid gland tissue, fat and focal fibrosis.  A letter from 
a private physician which was dated in December 1993, 
indicates the Veteran reported a two year history of 
increasing hearing loss, tinnitus and swelling behind and 
below the left ear.  He reported that he had a biopsy which 
was interpreted as infected saliva gland tissue.  It was 
noted that the retromandible glands appeared benign, had been 
biopsied and found to represent chronic inflammation.  In 
March 2005, the Board remanded the claim in order to afford 
the Veteran a VA examination to determine if the Veteran 
currently has a tumor on the left side of the face and, if 
so, whether the disorder was linked to the Veteran's active 
duty service.  A VA examination was conducted in December 
2008.  The examiner found an enlarged lymph node on the right 
side of the angle of the mandible in front of the mastoid and 
a similarly enlarged lymph node behind the left mandible.  
Significantly, the examiner did not provide an opinion as to 
the etiology of the enlarged lymph nodes.  The Board is 
unable to determine if, in fact, these represent a chronic 
disability which is linked to the Veteran's claim for service 
connection for a benign tumor of the left jaw.  The report of 
the December 2008 VA examination is not responsive to the 
Board's March 2005 remand instructions.  An addendum to the 
examination report should be obtained to determine if the 
currently existing enlarged lymph nodes (and any other tumor 
found on the left jaw) are etiologically linked to the 
Veteran's active duty service.  

In March 2005, the Board remanded the claim of entitlement to 
service connection for Meniere's disease to ascertain if the 
disorder was present and, if present, whether it was linked 
to the Veteran's active duty service.  A VA examination was 
conducted in December 2008.  The examiner noted that the 
Veteran underwent testing in the 1990's and Meniere's disease 
was ruled out.  The examiner found that the Veteran's current 
audiograms were not consistent with Meniere's disease but 
also reported that " . . . it would be up to an ENT 
specialist to render an opinion about this diagnosis."  The 
Board finds that the report of the December 2008 VA 
examination is not responsive to the Board's March 2005 
remand instructions.  The Board finds that the Veteran should 
be scheduled for an examination by an ENT specialist to 
determine if the Veteran currently has Meniere's disease and, 
if so, whether the disorder is linked to the Veteran's active 
duty service.  

The Board's March 2005 remand directed that the Veteran be 
afforded a VA examination to determine if the Veteran 
currently experiences a mood disorder and, if so, whether the 
disorder is linked to his active duty service.  A VA mental 
disorders examination was conducted in December 2008.  The 
examiner diagnosed that the Veteran as likely as not had 
generalized anxiety disorder.  Significantly, the examiner 
did not provide an opinion regarding the etiology of the 
disorder.  This opinion is not responsive the Board's March 
2005 remand instructions.  An addendum to the examination 
report should be obtained which provides an opinion as to the 
etiology of the generalized anxiety disorder.  

The Veteran has claimed entitlement to service connection for 
episodes of hypothermia.  In March 2005, the Board remanded 
the claim in order to afford the Veteran a VA examination to 
determine if the Veteran currently has a disorder manifested 
by episodes of hypothermia and, if so, whether the disorder 
was linked to the Veteran's active duty service.  No VA 
examination has been conducted subsequent to the March 2005 
VA examination to determine if the Veteran experiences 
episodes of hypothermia or residuals thereof.  The RO has not 
complied with the Board's March 2005 remand instructions.  
The Veteran should be afforded the examination directed by 
the March 2005 Board remand.  

The Veteran has claimed entitlement to service connection for 
pinguecula of the right eye.  The Board's March 2005 remand 
directed that a VA examination be conducted, in part, to 
ascertain if pinguecula of the right eye was currently 
present and, if so, to obtain an opinion as to whether the 
pinguecula was incurred in or aggravated by the Veteran's 
active duty service.  A VA examination was conducted in 
December 2008.  The examiner diagnosed the presence of 
pinguecula of each eye.  Significantly, he did not provide an 
opinion as to the etiology of the pinguecula of the right 
eye.  The claims file should be returned to the examiner who 
conducted the December 2008 VA examination and request that 
an addendum to the examination report be prepared which 
provides an opinion as to the etiology of the right eye 
pinguecula.  

The Veteran has claimed entitlement to service connection for 
a skin disorder.  A VA examination was conducted in December 
2008 to determine the nature, extent and etiology of any skin 
problem found on examination.  The Veteran reported that he 
had had a rash, itching and skin problems on his left and 
right forearms from the elbow to the dorsum of the hand 
bilaterally since military service.  The Veteran reported the 
rash started in the 1960's.  Physical examination was 
conducted.  The diagnosis was chronic dermatitis with dry 
skin treated with Eucerin cream.  The examiner wrote that the 
Veteran had this condition of the skin from military service 
and a definitive diagnosis was speculation but was as likely 
as not that it is dermatitis of the skin from military 
exposure to unknown substance.  

The Board finds that the December 2008 VA examination report 
is not probative of the etiology of the Veteran's current 
skin rash.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for skin problems 
other than treatment for a rash in the groin area in August 
1964 and a rash noted in November 1964.  There is no 
indication in the service treatment records that the Veteran 
had a rash on his arms during active duty.  Furthermore, 
clinical evaluation of the Veteran's skin was determined to 
be normal at the time of his August 1965 separation 
examination.  There is no indication that the Veteran had a 
rash during active duty which was the result of exposure to 
an unknown substance.  He testified in November 1996 that he 
was never treated for skin lesions while on active duty.  At 
the time of the December 2008 VA examination, the Veteran 
never even indicated that he was exposed to an unknown 
substance.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board further notes that the examiner who promulgated the 
December 2008 opinion did not provide any rationale as to why 
the skin disorder was based on exposure to unknown substances 
during active duty and why, once the alleged exposure ceased, 
the skin disorder continued.  The Board finds the Veteran 
should be afforded another VA examination to determine the 
extent and etiology of the Veteran's claimed skin disorders 
which is based on an accurate factual background.  

The Veteran has claimed entitlement to an initial compensable 
evaluation for his service-connected hearing loss in the left 
ear.  He was afforded VA audiology examinations in connection 
with his claim in August 1995 and December 2008.  Although 
both examiners provided the audiometric findings, neither 
examiner commented on the functional effects caused by the 
hearing disability.  The examiner who conducted the December 
2008 VA examination noted that the greatest difficulty the 
Veteran experienced in terms of hearing loss was hearing high 
pitched sounds and high pitched voices such as children's 
voices.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  In Martinak, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted.  The Board finds that 
there is a lack of evidence regarding how the service-
connected hearing loss affected the Veteran's activities and 
daily interactions.  The Board is unable to determine if the 
Veteran's hearing loss is productive of such disability that 
an extraschedular evaluation is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for gastrointestinal disorders, 
discogenic disease of the lumbar spine, a 
benign tumor on the left jaw, Meniere's 
disease, a mood disorder, a disorder 
manifested by hypothermia, pinguecula of 
the right eye, skin lesions, and/or left 
ear hearing loss since 2007.  After 
securing any necessary releases, obtain 
these records which have not already been 
associated with the claims file.  

2.  Obtain, to the extent possible, the 
Veteran's treatment records from the 
military hospital at Red Stone Arsenal or 
Huntsville, Alabama dated in March 1963.  

3.  Return the claims file to the 
examiner who conducted the December 2008 
VA gastrointestinal examination and 
request that an addendum to the 
examination report be prepared which 
addresses the following:
a) does the fact that there is no 
reference to the presence of spastic 
colon and only one reference to the 
presence of diarrhea in the service 
treatment records along with the fact 
that the Veteran's weight increased 
during active duty and there is a 
question as to continuity of 
symptomatology from the time of the 
Veteran's discharge alter the examiner's 
opinion as to the existence and etiology 
of a chronic gastrointestinal disorder 
claimed as chronic diarrhea?

If the examiner who conducted the 
December 2008 VA gastrointestinal 
examination is unavailable, schedule the 
Veteran for examination by a suitably 
qualified health care professional who 
must examine the Veteran and determine if 
a gastrointestinal disorder claimed as 
chronic diarrhea is present.  If a 
chronic gastrointestinal disorder is 
present, the examiner should provide the 
following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  The examiner must 
address the fact that there was only one 
reference in the service treatment 
records to the presence of diarrhea, the 
disorder was denied at the time of 
discharge, and the Veteran's weight 
increased during active duty.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

4.  Return the claims file to the 
examiner who conducted the December 2008 
VA spine examination and request that an 
addendum to the examination report be 
prepared which provides an opinion as to 
the etiology of the chronic low back pain 
status post surgery on L4-L5, 
osteoarthritis and lumbar radiculopathy 
in the right leg.  The examiner must 
provide opinions as to the following:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

If the examiner who conducted the 
December 2008 VA back examination is 
unavailable, schedule the Veteran for 
examination by a suitably qualified 
health care professional who must examine 
the Veteran and determine if a low back 
disorder is present.  If a chronic low 
back disorder is present, the examiner 
should provide the following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

5.  Return the claims file to the 
examiner who conducted the December 2008 
VA skin examination and request that an 
addendum to the examination report be 
prepared which provides an opinion as to 
the etiology of the Veteran's enlarged 
lymph nodes noted at the time of the 
examination.  The examiner must provide 
opinions as to the following:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

If the examiner who conducted the 
December 2008 VA skin examination is 
unavailable, schedule the Veteran for 
examination by a suitably qualified 
health care professional who must examine 
the Veteran and determine if a benign 
tumor on the left jaw is present.  If a 
benign tumor is present, the examiner 
should provide the following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

6.  Schedule the Veteran for an 
examination by an Ear, Nose and Throat 
specialist to determine if the Veteran 
currently has Meniere's disease.  If 
Meniere's disease is present, the 
examiner must provide opinions as to the 
following:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

7.  Return the claims file to the 
examiner who conducted the December 2008 
VA mental disorders examination and 
request that an addendum to the 
examination report be prepared which 
provides an opinion as to the etiology of 
the generalized anxiety disorder noted at 
the time of the examination.  The 
examiner must provide opinions as to the 
following:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

If the examiner who conducted the 
December 2008 VA mental disorders 
examination is unavailable, schedule the 
Veteran for examination by a suitably 
qualified health care professional who 
must examine the Veteran and determine if 
a mental disorder to include a mood 
disorder is present.  If a mental 
disorder is present, the examiner should 
provide the following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service medical treatment and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

8.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine if 
the Veteran currently has a disorder 
manifested by hypothermia or the 
residuals thereof.  If a disorder 
manifested by hypothermia (residuals) is 
present, a medical opinion must be 
obtained as to the etiology and/or onset 
of the disorder.  The examiner should 
provide the following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?

An opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

9.  Return the claims file to the 
examiner who conducted the December 2008 
VA eye examination and request that an 
addendum to the examination report be 
prepared which provides an opinion as to 
the etiology of the pinguecula of the 
right eye noted at the time of the 
examination.  The examiner must provide 
opinions as to the following:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

If the examiner who conducted the 
December 2008 VA eye examination is 
unavailable, schedule the Veteran for 
examination by a suitably qualified 
health care professional who must examine 
the Veteran and determine if a pinguecula 
of the right eye is present.  If a 
pinguecula of the right eye is present, 
the examiner should provide the following 
opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

10.  Return the claims file to the 
examiner who conducted the December 2008 
VA skin examination which resulted in a 
diagnosis of chronic dermatitis and 
request that he respond to the following:

a) does the fact that the Veteran was not 
treated for skin disorders of the hands 
and arms during active duty change the 
opinion?
b) please provide a rationale for why the 
examiner determined that the Veteran was 
exposed to unknown substances during 
active duty.
c) please provide a rationale for why the 
Veteran would continue to experience arm 
and hand skin disorders if his exposure 
to a reported unknown substance was 
terminated.  

If the examiner who conducted the 
December 2008 VA skin examination is 
unavailable, schedule the Veteran for 
examination by a suitably qualified 
health care professional who must 
examination and determine if a chronic 
skin disorder is present.  If a chronic 
skin disorder is present, the examiner 
should provide the following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  An 
opinion addressing each of these 
questions must be rendered.

The Veteran's service treatment records, 
any additional service treatment records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the Veteran's most recent 
treatment records associated, and the 
records provided by the Veteran and by 
the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should discuss in the 
examination report whether the Veteran's 
service treatment records and relevant 
post-service clinical records, have been 
reviewed.  The examiner must address 
pertinent in-service and post service 
clinical records.  The examiner must 
address the fact that there were no 
references to skin problems on the 
Veteran's arms or hands during active 
duty.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

11.  Return the claims file to the 
examiner who conducted the December 2008 
audiological examination and request that 
he provide an addendum to the examination 
report which fully describes the 
functional impairment and effects caused 
by the Veteran's service-connected left 
ear hearing loss.  If the examiner cannot 
provide the requested opinion without re-
examining the Veteran, this should be 
scheduled.  

If the examiner who conducted the 
December 2008 VA audiological examination 
is not available, the Veteran should be 
afforded an audiology examination to 
determine the current severity and all 
manifestations of his left ear hearing 
loss and the functional effects caused by 
that loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examination report 
must fully describe the functional 
impairment and effects caused by the 
hearing disability.  Any opinion offered 
must be supported by a clear rationale.  
The claims file must be made available to 
the examiner for review of pertinent 
evidence included therein and the 
examination report should reflect that 
such a review was conducted.  

12.  Thereafter, the claims should be 
reviewed and readjudicated.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued and an opportunity to responded 
afforded.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


